Citation Nr: 1709250	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.

(The issue of entitlement to an initial compensable rating for hemorrhoids is addressed in a separate Board remand.)


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1960 to December 1960 and active military service from October 1961 to August 1962.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.  

In May 2013, the Veteran testified at a hearing conducted before a Decision Review Officer (DRO).  In March 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  Transcripts of the hearings have been associated with the claims file.

The case was remanded in June 2014 to obtain additional treatment records.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran also appealed the issue of an initial compensable rating for hemorrhoids.  He provided testimony regarding that issue before a Veterans Law Judge (VLJ) other than the undersigned in November 2016.  As such, this issue is addressed in a separate Board remand as noted on the first page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left knee disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a left knee disorder did not develop or worsen as a result of any incident during service.

CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, an August 2008 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conducting of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  Pertinent VA examinations were obtained in November 2008 and in June 2013; an addendum opinion for the 2008 examination was obtained in January 2009.  38 C.F.R. § 3.159(c)(4).  The VA examinations and opinions obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014); 38 C.F.R. § 3.6 (2016).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs from his periods of ACDUTRA and active duty in 1960, 1961, and 1962 show no diagnosis of, or treatment for, any left knee disorder.  A January 1974 record during the Veteran's reserve service shows that he incurred a left knee injury in December 1973 when his knee was knocked against a counter.  The injury was reported as having occurred in the line of duty during a period of ACDUTRA.  An August 1974 examination revealed clinically normal lower extremities.  In his accompanying report of medical history, the Veteran denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; and "trick" or locked knee; however, "knee injury unremarkable" was noted.  Examinations in November 1978, October 1982, August 1985, and July 1989 all revealed clinically normal lower extremities with no left knee disorder being noted.  Reports of medical history dated in October 1982 and August 1985 show that the Veteran denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; and "trick" or locked knee.  The Veteran answered yes to arthritis, rheumatism, or bursitis, but denied bone, joint or other deformity and "trick" or locked knee in his July 1989 report of medical history.  Occasional scattered joint pain was noted, but no particular left knee problems were reported.  Following the 1973 injury, the Veteran's STRs are silent for any further left knee complaints except for the notation in the 1974 report of medical history.  

Post-service medical records show treatment for the Veteran's left knee beginning in 2002.  An August 2002 record reveals that the Veteran had had left knee pain since service.  X-rays in November 2002 showed degenerative changes.  The Veteran reported a history of direct trauma in remote past in December 2002.  A June 2008 record shows that X-rays revealed bilateral osteoarthritis of the knees, left greater than right.  These records do not contain any specific opinion relating the Veteran's degenerative changes to his military service.  

The Veteran was provided a VA examination in November 2008.  He reported that his military occupation was that of transportation and signalman and that his civilian occupation was for the Mississippi Power Company.  He was reportedly retired after 28 years at his civilian position.  The Veteran reported his in-service injury.  He stated that he hit his knee on the corner of a table and strained it.  He reported having no further problems until 2001 or 2002, no continuity of care.  He was diagnosed with degenerative joint disease.  The examiner opined that it was less likely as not caused by or a result of military service.  The examiner noted that there was no claims file or STR documentation indicating a left knee injury while on active duty and that there was no chronic continuity of care.  

An addendum opinion from a different examiner was obtained in January 2009.  The examiner noted the Veteran's December 1973 injury and the fact that he spent 28 years working in a physical job capacity.  They diagnosed the Veteran with left knee contusion during ACDUTRA.  They opined that it more likely than not resolved without residuals.  The examiner also diagnosed the Veteran with bilateral tricompartmental osteoarthritis.  They opined that that was more likely than not caused by physical employment, natural aging, and body habitus.  The examiner noted that the Veteran had a physically active work career spanning nearly three decades.  They also noted that the Veteran was well past 60 years old and had a significantly elevated body mass index (BMI).  The examiner concluded that the Veteran's left knee osteoarthritis was less likely than not caused by or related to the minor injury during service.  

A November 2010 treatment record from A.B., M.D. shows that the Veteran had been having problems with his left knee since 1974 when he banged his knee in the military.  The Veteran reported that since then, he had had problems off and on, but lately had gotten much worse.  The Veteran underwent a total left knee replacement in January 2011.   

In his October 2011 substantive appeal, the Veteran disputed the August 1974 report of medical history.  He reported that the notation was that his left knee injury was irremovable, not unremarkable.  He reported that he believed that the doctor who wrote it was concerned that he would have problems at a later date.  The Veteran also disputed having a physically active work career spanning nearly three decades.  He reported only 16 years in service (1974-1990) and 20 years as a civilian (1974-1994).  The Veteran also reported that his BMI during service was within military prescribed limits.  

With his substantive appeal, the Veteran submitted a private medical opinion dated in October 2011 from Dr. A.B.  Dr. A.B. reported the Veteran's injury during service and that according to the Veteran, that was the start of his problems with that knee.  Dr. A.B. noted that there was very little detail on his original injury according to the records they had seen.  They reported that it was impossible to say for certainty one way or another.  They reported that there was a tremendous difference from one knee to the other; the Veteran's right knee was essentially normal for his age, while his left knee had tremendous wear and damage and malalignment progressively way beyond the other knee.  Dr. A.B. opined that, therefore, it was most likely that something occurred to the Veteran at some point in his life that helped lead to that problem.  They noted that they could only go by interviewing the Veteran and his history; there was no other major problem and everything seemed to start in the military according to the Veteran.  Dr. A.B. opined that they thought it was reasonable to do if that injury played a significant role in progression of his problem.  

The Veteran was afforded a VA examination in June 2013.  He was diagnosed with left knee total replacement.  The Veteran reported his in-service injury.  He reported having no follow-up while in service as he was on active duty for a short time.  He reported that over time, it had gotten worse.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the August 1974 report of medical history and the details of the Veteran's in-service injury.  The examiner observed that there was no other evidence of treatment for the left knee during service.  The examiner noted the Veteran first being seen by VA in August 2002.  The examiner reported that the Veteran stated that his knee did not start bothering him much until about a year ago.  The examiner reported the November 2002 X-rays and June 2008 treatment record showing bilateral osteoarthritis of the knees, left greater than right.  

The examiner discussed the October 2011 opinion from Dr. A.B. and January 2009 VA examination opinion, within the context of the record.  The examiner opined that osteoarthritis was linked to one or more factors such as aging, occupation, trauma, and repetitive small insults over time, elevated BMI, and in the examiner's opinion, it was less likely as not that degenerative joint disease of the left knee was related to single episode of in-service injury.

Based on a review of the evidence, the Board concludes that service connection for a left knee disorder is denied.  Although the Veteran incurred a left knee injury during a period of ACDUTRA in December 1973, and has a current diagnosis of a left knee disorder, the evidence does not show that any diagnosed left knee disorder is related to his military service.  

Repeated examinations following the December 1973 injury in August 1974, November 1978, October 1982, August 1985, and July 1989 all showed clinically normal lower extremities.  None of those examinations contain any diagnosis of a left knee disorder.  The only examination report of medical history to show a left knee complaint was the August 1974 report.  Even then, a current left knee disorder was not diagnosed and the Veteran specifically denied "trick" or locked knee.  As discussed above, the Veteran's injury was reported to be "unremarkable."  The Board acknowledges the Veteran's report that the record actually says "irremovable."  However, the 2013 VA examiner's review, as well as the Board's own review of the record, indicates that the record does in fact read "unremarkable."  Regardless of the notation, the fact remains that six examinations in the Veteran's military service spanning from 1974 to 1989 all failed to show a left knee disorder.  All of those reports of medical history show that the Veteran denied having a "trick" or locked knee.  In this case, the contemporaneous service records fail to show that the onset of any current left knee disorder began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The most probative medical opinion of record, the 2013 VA examiner's opinion, shows that the Veteran's current left knee disorder is not related to his military service.  As the examiner interviewed and examined the Veteran, and as their opinion was formed after reviewing the evidence and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  

In finding that the Veteran's current left knee disorder is not related to his military service, the Board acknowledges Dr. A.B.'s October 2011 opinion.  However, the Board accords this opinion less probative value that that of the 2013 VA examiner.  Dr. A.B. noted that there was very little detail on the Veteran's original injury according to the records they had seen and that it was impossible to say for certainty one way or another.  Dr. A.B.'s opinion does not indicate that they had the same factually accurate history of the Veteran's knee that the VA examiner had, including specifically the numerous normal examinations of the Veteran's knee during his reserve service without any left knee complaints.  Consequently, as Dr. A.B. did not have a more complete history pertaining to the Veteran's left knee, unlike the 2013 VA examiner, the Board accords such opinion less probative value.  
Here, the first evidence of any left knee disorder is not until 12002.  Although the Veteran reported left knee pain since service, there are no records showing a diagnosed disorder until 2002.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left knee complaints, symptoms, or findings for almost three decades between the Veteran's in-service injury and the earliest evidence of a left knee disorder is itself evidence which tends to show that a left knee disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, examinations throughout the Veteran's reserve service showed normal lower extremities and no left knee complaints were made with the exception of the 1974 report of medical history noting a left knee injury.  While he later reported pain since service, the contemporaneous evidence of record at the time of the Veteran's reserve service weighs against a finding of a continuity of symptomatology.   

The overall evidence of record as discussed above weighs against a finding of a left knee disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a left knee disorder and the Veteran's active duty, service connection for a left knee disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of a left knee disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the 2013 VA examiner's opinion than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between a left knee disorder and the Veteran's active duty, service connection for a left knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A § 5107 (West 2014).  


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


